Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-12, 14, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by J. E. Hatfield (US 3032303).
Re’ Claim 1. (Currently amended) Hatfield discloses An unlocking device for unlocking a closing system for closing a container (parachute container) by a tie 80 comprising :
a cutting tool 50 capable of cutting the tie in order to unlock the closing system wherein the cutting tool comprises a blade holder 40, and
an actuation member 60 linked to the cutting tool, the actuation member being capable of being manipulated manually by a user (person wearing parachute) in order to cause the cutting tool to move into a position for cutting the tie
wherein the cutting tool comprises retaining means acting on the blade holder against a force exerted by the actuation member (Blade holder bar 40 being held on to slide housing 41 and attached to actuation rip cord flanges within the grooves and additional safety wiring for accidental release Column 3-4 – through 94 in housing 41).
Re’ Claim 2. (Currently amended) Hatfield discloses The unlocking device according to claim 1, further comprising a connecting element (61, 62, 46) disposed between the actuation member and the cutting tool.
Re’ Claim 4, (Currently amended) Hatfield discloses The unlocking device according to claim 3, wherein the blade holder is mounted on a moveable shuttle (slidable housing 41).
Re’ Claim 5, 14. (Currently amended) Hatfield discloses The unlocking device according to claim 3, wherein the moveable shuttle is linked to the actuation member 60 (Clearly shown in Fig. 7).
Re’ Claim 9. (Currently amended) Hatfield discloses A container comprising:
at least one flap deployable in an open position of the container and configured to be folded down in a closing position of the container (See fig. 1);
a system for closing the container comprising a tie 80 having a first end linked to the container and an opposite end provided with an end loop (Shown in the Figures - Fig. 2), and a locking pin 90 engaging in the end loop ; and an unlocking device according to claim 1.
Re’ Claim 10. (Currently amended) Hatfield discloses The container according to claim 9, further comprising an extractor device acting on the flap in order to urge the flap in the open position (Spring means disclosed to urge flap).
Re’ Claim 11, 17. (Currently amended) Hatfield discloses The container according to claim 9, wherein the locking device is mounted on the flap of the container, in an axis of an eyelet of the flap (Clearly shown in Fig. 2 and 4).
Re’ Claim 12. (Currently amended) Hatfield discloses The container according to claim 9, wherein the container is a parachute container. (Title)

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art alone or in combination does not teach specifically the pusher comprising a ball that engages a groove made in the movable shuttle of the retaining/cutting system of the claims. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to the rejection(s) of claim(s) 1 under Hatfield have been fully considered and are not persuasive.  Upon further consideration in light of the arguments the examiner has more clearly defined the interpretation of the holder being the bar 40 holding the cutting mechanism, and the housing 41 being the sliding shuttle. This now reads on the limitations in the independent claim 1. With regards to claim 7 the examiner agrees with the applicants arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642